ACCEPTED
                                                                                           03-14-00682-CR
                                                                                                   5205972
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/8/2015 10:07:41 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                              CAUSE NO. 03-14-00682-CR

PETER EZEBUNWA                           §            IN THE THIRD COURT
                                                                       FILED IN
    Appellant,                           §                      3rd COURT OF APPEALS
                                         §                          AUSTIN, TEXAS
                                                                5/8/2015 10:07:41 AM
                                         §
v.                                       §            OF   APPEALSJEFFREY   D. KYLE
                                                                        Clerk
                                         §
THE STATE OF TEXAS                       §
     Appellee,                           §            STATE OF TEXAS

 MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

      TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES PETER EZEBUNWA, Appellant, by and through their

attorney, Amber Vazquez Bode, and file this Motion for Extension of Time to

File Appellant's Brief. In support thereof Appellant offers as follows:

       1.      According to the Texas Rules of Appellate Procedure Rule 38.6 Time

            to File Briefs:

      "(a) Appellant's Filing Date. Except in a habeas corpus or bail appeal,

which is governed by Rule 31, an appellant must file a brief within 30 days-20

days in an accelerated appeal-after the later of:

                                  ( 1)   The date the clerk's record was filed; or

                                  (2)    The date the reporter's record was filed."

      2.       The Reporter's Record was filed on March 2, 2015.

      3.       The Clerk's record was filed on February 5, 2015.
      4.        The appellant's brief was due on May 6, 2015 according to Rule 38.6.

       5.      Appellant hereby requests an extension of 30 days due to the stated

            reasons.   Pursuant to the Texas Rules of Appellate Procedure the

            Appellant has the right to request an extension of time. It states,



      "(d) Modifications of Filing Time. On motion complying with Rule 10.5

(b), the appellate court may extend the time for filing a brief and may postpone

submission of the case. A motion to extend the time to file a brief may be filed

before or after the date the brief is due. The court may also, in the interests of

justice, shorten the time for filing briefs and for submission of the case."

      Appellant respectfully requests a brief extension of 30 days in order to

receive proper research for the case. Appellant requests that the time period

designated by Texas Rules of Appellate Procedure 38.6 (d) be applied and that

Appellant have and extension of time to file the brief.


      The Appellant respectfully requests that this court GRANT the Motion for
Extension of Time to File Appellant's Brief.
                                        The Vazquez Law Firm
                                        1004 West Ave.
                                        Austin, Texas 78701
                                        (512) 220-8507 (telephone)
                                        (512) 480-0760 (facsimile)
                                        amberv@lawyers.com
                                        COUNSEL FOR APPELLANT




                          CERTIFICATE OF SERVICE

      I, AMBER VAZQUEZ BODE, Attorney for Appellant, do hereby certify

that a true and correct copy of the above and foregoing Motion for Extension of

Time to File Appellant's Brief has been serv   electronically on May 6, 2015.




Third Court of Appeals
Price Daniel Sr. Bldg.
209 West 14th Street, Room 101
Austin, Texas 78701
Ms. Ellie Klemens
Court Reporter
427th Judicial District Court
Blackwell-Thurman Justice Center
509 West 11th Street-3 rct Floor
Austin, Texas 78701
Facsimile: (512) 854-2227

Travis County District Attorney
Appellate Division
509 West 11th Street
Austin, Texas 78701
Facsimile: (512) 854-9695


Travis County District Clerk
509 West 11th Street, Room 1.400
Austin, Texas 78701
Facsimile: (512) 854-4566


The Honorable Wilford Flowers
427th District Court
Blackwell-Thurman Justice Center
509 West 11th Street
Austin, Texas 78701
Facsimile: (512) 854-2227
                        CAUSE NO. 03-14-00682-CR


PETER EZEBUNWA                      §          IN THE THIRD COURT
    Appellant,                      §
                                    §
                                    §
v.                                  §          OF APPEALS
                                    §
                                    §
THE STATE OF TEXAS                  §          STATE OF TEXAS
     Appellee,                      §



     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLANT'S BRIEF

       After considering the Motion for Extension of Time to File Appellant's

Brief the Court has determined that the motion is OF MERIT and is

GRANTED/DENIED.




       IT IS SO ORDERED on this _ _ day of _ _ _ _, 2015.




                                        JUDGE PRESIDING